 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic and Pacific Tea Co.,Inc. andRetail ClerksUnion LocalNo. 455, AFL-CIO.Case No. 23-CA-1677. Octo-ber 26, 1964DECISION AND ORDEROn July 16, 1964, Trial Examiner James A. Shaw issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in' certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent and General Counsel filed exceptionsto the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that, no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, TheGreat Atlantic and Pacific Tea Co., Inc., its officers, agents, succes-sors, and assigns, shall take the action set forth in the Trial Ex-anliner's Recommended Order, with the following addition and modi-ficat ion :Add the following to paragraph 2(a) of the Trial Examiner's Rec-ommended Order:"Notify her, if presently serving in the Armed Forces of the UnitedStates, of her right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge fromthe Armed Forces."The last paragraph of the Trial Examiner's Appendix is amendedto read: "All our employees are free to become or remain members ofRetail Clerks Union Local No. 455, AFL-CIO, or of any other labororganization, or to refrain therefrom."1In view of our other findings and the scopeof the Order, we find it unnecessary to ruleon the General Counsel's exceptions.149 NLRB No. 12. THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.95TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed September 5, 1963,by Retail Clerks Union LocalNo. 455,AFL-CIO,herein called the Union,the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region 23 (Houston,Texas),issued acomplaint dated October 10,1963, against The Great Atlantic and PacificTea Co.,Inc.,herein called Respondent or Company.The complaint as amended at thehearing herein sets forth the specific respects in which it is alleged that the Re-spondent violated Section 8(a)( I) and (3) of the National Labor Relations Act, asamended, herein called theAct.TheRespondent in due course filed an answerin which it conceded certain jurisdictional facts, but denied that it had engaged inany of the alleged unfair labor practices with which it is charged.Pursuant to due notice, a hearing was held beforeTrialExaminer James A.Shaw at Houston, Texas, on December 16 and 17, 1963.All parties appeared atthe hearing and were given full opportunity to examine and cross-examine wit-nesses, to introduce relevant evidence,to argue orally at the close of the hearing,and to file briefs.The parties waived oral argument.On or about January 22,1964, the General Counsel and the Respondent filed briefs which have been fullyconsidered by me.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, and the answer admits, that:"The Respondent is, and hasbeen at all times material herein,an Arizona corporation engaged in the operationof food andgrocery stores in several States throughouttheUnitedStates.Theonly store involved in this proceeding is located in Freeport,Texas; during thepast 12 months, which period is representative of all times material herein, in thecourse and conduct of its business,gross sales of Respondent were in an amountin excessof $500,000.Duringthis same period, Respondent received goods andmerchandise directly from points outside the State of Texas, said goods and mer-chandise being valued at an amount in excessof $50,000."In the circumstances set forth above I find that the Respondent herein is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondentin its answer concedesand I find that the Union is a labor or-ganizationwithinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and sequence of eventsWe are primarily concerned herein with what transpired at the Respond-ent's store in Freeport,Texas, regarding the tenure of employment of OpalDavis, the alleged discriminatee named in the complaint.Itwould be helpful toall concerned herein to set forth a brief resume thereof in the light of the recordconsidered as a whole, and in particular her role in the operations of the store overthe years prior to her discharge on June 1, 1963.Opal Davis was hired by the Respondent as a clerk in its Freeport,Texas, store,the week it opened, on April 24, 1956. She worked in that capacity for 5 or 6weeks and was then the head cashier,which position she held until April 19, 1963,when she was relieved of her duties as such and placed back in the store as achecker, under circumstances that will be discussed at some length herein below.During her tenure of employment as head cashier, she had a desk in the office andworked under the direct supervision of the store manager, who at times materialherein was Royce Roddy.Her duties as head cashier were for the most part cleri-cal in nature, such as checking the registers at the checking stations in the store,cashing checks for customers,handling the cash from the registers,and the usualduties that one associates with the job of cashier.That it was a position of con-siderable responsibility is well established in the record.In addition to her workin the office,she worked as a checker in the store during times that the regularcheckers were away from their stations,as, for example, during coffee breaks, lunchhours, and when the regular checkers were on vacation and other similar situations. 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDAt thispoint I should point out that the record shows that in addition to Roddyand Lawrence Smallwood,who succeededRoddyon May 20,1963,the followingsupervisory employees of the Respondent also participated in the incidents we areconcerned with herein:SilasC.Read,area supervisor;A. V. Carter,personnelmanager;and John Munson,assistant store manager at the Freeport,Texas, store,at times material herein.As indicated above Royce Roddy and Lawrence Smallwood were managers of theFreeport,Texas, store at times material herein.Though Roddywas succeeded bySmallwood and transferred elsewhere by the Respondent,nevertheless certain inci-dents occurred during his tenure as manager that have a bearing upon my ultimatedisposal of the issues herein.For example,Davis was relieved of her duties ascashier sometimeinApril 1963,and assigned to a checker's job in the store, for rea-sons set forth in the following excerpt from her credible testimony in this regard:What happened when you went to work Monday morning.Did you knowyou were going to become a checker?A. I did not.I had been removed from the officein April byMr. Read, andhe told me at that time that when the shrimp season picked up and the shrimpbusiness got better and there was a need for a full time worker in the office,that I would be required to help Mr.Roddy outin the office.Up until thattime I had only bundled coupons and lined up the time cards alphabeticallyforMr.Roddy and stapled them together,and just a few minor things likethat.But I didn'tgo in the office whatsoever since sometimeinApril to doany check cashing or anything;Iwas authorized to cash checks at my registerif I had to and Mr.Roddy was out.It isto benoted that Davis in her testimony referred to the "shrimp season."The recordshows that the shrimp season is the busiest time of the year for theRespondent,it starts on June 15 and continues thereafter for several weeks, and,although the record is none too clear as to the length of the season,itdoes showthat the volume of the Respondent'sbusiness increases considerably during thisperiod, primarily because many of the owners of the shrimp boats thatwork out ofFreeport have charge accounts with the Respondent and purchase food supplies fortheir crews at the Freeport store.The importance of the testimony in this regardto the issues herein will be apparent below when considered in the light of one ofthemajor defenses of the Respondent to the issue raised by its "termination" ofDavis' employment on June 1, 1963. Suffice it to say at this point that she wasterminated on June 1 just 2 weeks before the "shrimp season"was to start,June 15,1963.The importance of the "shrimp accounts"to the Respondent is well illustrated inthe following excerpt from Davis' credible testimony:TRIALEXAMINER:Whatdo you mean"the shrimp accounts?"What is that?THE WITNESS: Theyhave a shrimp fleet, quite a few boats down there, andA & P did a charge account business with different ones of those boats, whichincidentally,isa good business and a lot of problems too.In view of the foregoing reference to the shrimp season,I feel that I should in-sert some facts about the city of Freeport,Texas, that are set forth in the record,and from impartial and recognized sources such as the Census Bureau.Freeport,Texas, is located 55 miles south of Houston on the Gulf of Mexico. Itis a port of entry and has been since 1820.Its principal industry is the productionand processing of sulphur products,by different companies,one of which is theDow Chemical Corporation.It is also known as a fishing resort, and as indicatedabove is the home port of a number of shrimp boats. Its population in 1950 was6,012, and in 1960, 11,619.(It is interesting to note that it almost doubled inpopulation in the 10-year census period.)According to reliable sources,' one of itsmost important assets isthatit is the center of the Brazosport industrial area, whichis likewise referred to as the center of sulphur mining and processing industries.Another interesting fact is that it is located at the mouth of the BrazosRiver, whichisone of the longest rivers in Texas.As indicated above RoyceRoddy wasmanager of the Freeport store until May20, 1963.According to the record, he and Davis worked together harmoniouslythroughout his tenure as manager and no serious difficulties arose between themduring this period.The only testimony offeredby Roddy atthe hearing that hasany bearing on Davis' conduct during this period is that she, on several occasions,told him thatshe wanted to go back to Mississippi,her home State.Since his1See the Columbia Encyclopedia. THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.97reference to her statements in this regard is the predicate for one of the Respond-ent's defenses to the issue herein regarding Davis, I feel that I should considercertain controlling factors that were responsible for her tendency to refer to the"past"in her conversations with Roddy,particularly during 1963.The record shows that the Davis family had been beset by a series of tragic inci-dents during the months preceding her "termination" by theRespondent on June 1,1963, which unquestionably had an emotional effect upon her and would on mostof us if subjected thereto in the same circumstances and in a like atmospherecondition.According to Davis' undenied and credible testimony,her husband had been un-employed since October 1962.That this was a factor in her statements to Roddyand Smallwood regarding going "back to Mississippi,"iswell illustrated in therecord and understandable, at least, to me. On January 14, 1963, their only child,a 14-year old boy, passed away and was buried back home in Mississippi.Then, inApril 1963, she was relieved of her job as head cashier, presumably for thepurpose of reducing the Respondent'soverhead expenses,and demoted to achecker's job.While it is true she did not suffer a loss in pay by her "demotion,"nevertheless it was a "loss of status,"particularly to an employee with her seniorityrating.To add to all of the foregoing was the fact that,even though she had beeninformed by Read,the area manager,that she would be restored to her head cash-ier's job when the shrimpseasonopened, when Smallwood was made manager hiswife was assigned to Davis' old position as head cashier.Since the record showsRead had assured her at the time she was transferred to the checker's job that shewould be restored to her old position as head cashier when business picked up, thenthe Respondent's action in this regard was in effect a repudiation of its promise toher, and convincingly so, since it occurred,businesswise,so to speak, on the eve ofthe opening of the shrimp season, the busiest time of the year.In such circumstances,Davis' tendencies to refer to her native State in periods ofreflection and sadness is not only understandable but was well illustrated by herdemeanor while testifying at the hearing herein, which left an impression upon methatmay be well expressed by paraphrasing an old sentimental refrain:Backward turn Backward,0 time in your flight,Takeme Home again,please,And not,just for tonight.Itwas in the light of the foregoing that the events with which we are primarilyconcerned with herein occurred.Thisbrings us up to the events that led to her discharge by the Respondent onJune 1, 1963.Lawrence Smallwood assumed his duties as manager of the Freeport store onMonday, May 20, 1963.When Davis reported for work that morning, RoyceRoddy introduced her to Smallwood and his wife and informed her that he wasthe "new store manager,"and that she was to be the cashier.Afterthe formalitieshe said to her, "Your duties now will be full-time checker."Mrs. Davis acceptedthe "inevitable," so to speak,in good grace,as is well illustrated in the following ex-cerpt from her testimony regarding a conversation she had with Smallwood shortlyafter they were introduced:After Mr. Smallwood became the manager of the store,what happened afterthat?A. Well, immediately, I went on out to my register-they assigned me num-ber three register in the store-Iwent out to the register and was checkingand straightening up, and different things, and Mr. Smallwood came out andhe talked to me and told me he understood I had been with the company along time and had been with that store, and he wanted me to help his wifeup there in the office,cooperate with her in the shrimp charge accounts,and tryto help her identify people for check cashing purposes, and everything ingeneral that she didn't know because she was new, a lot of that was new toher.I told him at that time, I explained to him that my husband hadn't beenemployed since October of 1962, and I told him, "Mr. Smallwood, I will co-operate with you in any way I can and do everything I can to help you andyour wife, but we might not be here too long."I don't recall telling him any specific time. I just said"not too long."Q. At that time did you say anything about two weeks?A. No, sir, I did not.770-076-65-vol. 149-8 98DECISIONS OF NATIONALLABOR RELATIONS BOARDQ. You did not?A. No, sir.Q. At that time?A. No, sir, I did not.The Respondent had around 15 employees in the Freeport store at the timeSmallwood succeeded Roddy as manager, including those who worked in the meatdepartment.Though the record is most "hazy," so to speak, in this regard, I amconvinced and find that at times we are primarily concerned with, May 20 to June 1,1963, there were around seven employees in thestore,excludingMrs. Smallwood,the head cashier, and those who worked in the meat department. Since those inthemeat department were represented by the Amalgamated Meat Cutters Union,we are primarily concerned with the employees who worked in the store proper.Consequently, references to Davis' union activities are, for the most part, in regardto her conversations with her coworkers with whom she was in daily contact in thestore.From my observation of Davis at the hearing, and from what I glean from hertestimony, I am convinced that she had had little if any contact with labor organi-zations before the time we are primarily concerned with herein.Quite franklythis observation is predicated upon her testimony at the hearing, as illustrated byexcerpts below, particularly regarding her rights under the Act.With that in mindIwill now consider her account of what transpired after she was replaced by Mrs.Smallwood as head cashier and put on the floor as a checker.On Tuesday, May 21, 1963, Davis was at her check stand when two old friendsand customers, who worked next door at Neisner's, were in the store and, after theyhad made their purchases, came to her station.The two ladies referred to were aMrs.Mathews, union steward for the Union in. Neisner's store, and a Mrs.Lindsey, according to Davis "a strong union person." Since what transpiredthereafter is of considerable importance to me, I feel that the following excerptfrom Davis' credible testimony would be helpful to all concerned herein:Q. (By Mrs. OLSON.)Did you have a conversation with Mrs. Matthewsand Mrs. Lindsey where Mr. Smallwood was present?A.Well, at the time I had a conversation with these ladies, Mrs. Lindseysaw I was very unhappy and she walked up to the check stand and asked mewhat was my trouble.I explained to her we were having difficulties.And she made the remark,"What you need is to get the union in here." Because we had already dis-cussed some difficulties they had at her store.She thought it would alleviateour problem.At the time I talked to Mrs. Lindsey and asked her, "How do we go aboutgetting into the union?"She- said, "It's very simple.You get cards, have every employee in the storesign them and send them in and ask for a representative to come see you."Mrs. Matthews spoke up and said, "Be quiet and I will get the information to.Opal."At the time of this conversation, Mr. Smallwood was standing over at theice cream box, standing over there with his elbow propped up like this[demonstrating].Q. How far is that from where you were?A. Oh, fifteen or seventeen feet altogether, but he started walking towardme as we carried on this conversation.And he walked within eight or tenfeet of me where he stopped.He didn't ever say a thing.He just stoppedand looked at these ladies when they went out of the door.After she had the above conversation with the ladies from Neisner's, Davis wentamong the employees who were working in the store and advised them that ". .we could get a union in down at that store and it was a simple procedure to getcards, sign them and send them in, and we would have a representative contactus." 2Though she testified that she talked to all of the employees who worked inthe store about the Union and its advantages and the like, she never did receive thecards that Matthews had promised her and of course was unable to "sign them upfor the Union."Among the employees that Davis referred to in her testimony as2Quotes from Davis'credible testimony. THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.99having been contacted by tier in her'organizational efforts were Robert Tobias' and"about six or eight" regular employees in the store, "excluding the meat market[employees] and not the store manager and his wife...."According to Davis and the testimony of other witnesses at the hearing, there wasconsiderable unrest among the employees after Smallwood succeeded Roddy asmanager.Though the evidence in this regard has little to do with the issues herein,itdoes in some respects explain the difficulties Davis was faced with after Small-wood took over the store when considered in the light of her other misfortunes thathave been referred to above.As indicated, she testified that she talked to all of the employees in the storeshortly after her conversation with the Neisner's ladies about the Union.Amongthose she mentioned in her testimony were Tobias, Salazar, and Holloway.Thegist of her testimony regarding Tobias and Holloway was to the effect that thoughthey agreed with her that they needed a union to represent them, they were afraidto take either an active part in her effoits to unionize the store or to sign an appli-cation for membership, because they both had families to support and were fearfulof being fired if they exercised their rights under the Act.As to Salazar, she testi-fied that he just stared at her and walked away. Significantly all three were calledas witnesses by the Respondent in support of its case-in-chief and each "patently"denied, in almost identical language, that they had had conversations with OpalDavis about the Union during the course of her employment in the store, particu-larly within the period of a month or so before her "termination" on June 1, 1963.However, one of them, Tobias, testified that Davis had approached him a year ortwo before and made certain disparaging remarks regarding unions in general.Davis, in the course of her testimony, admitted that she had gone among the em-ployees in the store a year or so before she was terminated on June 1, 1963, andhad made derogatory statements to them about the Union and labor organizations,in general, at the behest and demand of her superiors, as is well illustrated in thefollowing excerpt from her testimony on cross-examination by counsel for theRespondent.Q. Is it correct that on several occasions prior to your discharge, that youhad made statements to various people who worked for the Freeport store thatyou didn't think the union was a good thing?A. I made that remark at one time.Q.Who did you make it to?A. I told Royce Roddy at one time.Q.What did you tell Mr. Roddy?A. Some girls from Weingarten's came down-Mr. OLSON.Can we get a date?A. [Continuing]-These girls from Weingarten's came down when they weretrying to organize their store, and they discussed union, and one of them askedme how I felt about it, and I told her really and truly it was for your money.But I had been told by Mr. Ponder, Mr. Morris and everyone to always dis-courage union activities in the store and was told I wasn't eligible to vote orparticipate in anything union whatsoever.Q. Is this your conversation with Mr. Roddy you are telling us?A. No.Q. All I am interested in is your conversation with Mr. Roddy.What didyou tell Mr. Roddy about the union?A. I told him I wasn't for it, all they did was take the money.Q.When was that?A. It's about a year ago at least-well, it's more than a year ago since Wein-garten tried to organize their store.Q. (By Mr. DEAKINS.) Did you ever have any discussion with any of theother employees about your attitude toward the union?A. There is not but one girl that I really ever thought about too much; thatwas Betty Winkelman, and we talked about it one time, and, as I said before, Ihad been told by my superiors to discourage union activities in the-3 Seeinfrafor testimony of Tobias, Gilbert Salazar, and Emily Holloway.4Quotes from Davis' credible testimony 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. I am not interestedinwhatyour superiors told you. I am asking youabout these specific conversations.Did you have any other conversations withany other employees about your attitude toward theunion?[Emphasis sup-plied.]A. I probably have. I talked a lot.Q. Do you recall an incident when you had a conversation with RobertTobias aboutsome unionorganizers coming in the store?A. It's been two or three years ago.As indicated above, Davis admitted that she had carried out the instructions givenher by her supervisors a year or so before she was terminated.While it is true thather testimonyin this regard has little or no probative value insofar as the ultimatedisposal of theissuesherein are concerned, it does cause at least a "lifting of theeyebrows," so to speak, for the following reasons. In the first place, it was placedin the record while she was under cross-examination, in reply and explanation of aquestion posed to her by counsel for the Respondent and stands uncontradicted andundenied in the record.Consequently, it is before me as part and parcel of therecord considered as a whole. In such circumstances it cannot be ignored as"background" regarding the Respondent's overall attitude toward its employees whoin the past had attempted to exercise their rights under the Act.During this same period oftime, that is from May 21 to June 1, 1963, Davis alsohad a conversation with Munson, assistant store manager, about the Union.Hertestimony in this regard was that she told him that the employees in the store were"considering going union," and she asked his advice ". . . on it and what he thoughtabout it, and I asked him if he thought it could help us."He told her in substancethat he did not know the answer to her question, and that he did not know ".what we are going to do about it."'Munson, in the course of his testimony, notonly denied that he had the above conversation with Davis, but in addition testifiedthat he had no knowledge that she had talked about the Union to the employees inthe store before she was terminated on June 1, 1963.Later on in his testimonythe General Counsel attempted to impeach his testimony in this regard by referringto an affidavit he had given a Board agent prior to the hearing. In the course ofhis interrogation by the General Counsel in this regard he testified to the effect thatthe statement in the affidavit was erroneous.About this point the General Counselhad the affidavit marked for identification as General Counsel's Exhibit No. 4 andshortly thereafter he offered it in evidence.At this point counsel for the Respond-ent examined Munson on voir dire regarding the authenticity of the document,which of course was his privilege. In the course of his examination on voir direMunson not only admitted that he knew about her union activities prior to her ter-mination but added other testimony that is likewise pertinent to the issues hereinwhich is well illustrated in the excerpt set forth below:Q. (By Mr. DEAKINS.)Now, when you gave him this affidavit, did he askyou some questions and you gave him the answers and he wrote some thingsdown?A. Yes, sir.Q. Do you recall whether you read that affidavit over before you gave it tohim, before you signed it?A. Yes.Q. You did read it over, is that correct?A. Yes.Q. I wish you would read the paragraph beginning "After Opal Davis," readthat whole paragraph.A. [Reading:] "After Opal Davis was fired in June, she asked me two orthree times why she has been fired. In August, the last time she asked me this,she asked me why she was fired, I told her that he told me, I meant Small-wood, that Opal was terminated because she kept talking about going to Missis-sippi.I told her also that it may have been that she was terminated for talk-ing union talk around the store.My only reason for saying this is that I knowshe did talk about the- union quite a bit around the store."Q. All right.A. Now, tell me your best recollection at the present time what you basethe statement on.TRIAL EXAMINER: You can only go into the authenticity of the documents.You have the witness on voir dire.Q. (By Mr. DEAKINS.)Is that a correct statement?A. Yes, sir.[Emphasis supplied.]5Quotes from Davis' testimony. THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.101The importance of the foregoing excerpt from Munson's testimony on voir direexamination is that it refutes the testimony of both Smallwood and Read that theyhad no knowledgethatDavis had engaged in any union activities among the em-ployees in the store prior to her termination on June 1, 1963.Moreover,itmustbe borne in mind that Munson,at the time in question,that is, prior to Davis'termination on June1,1963, wasassistant store manager at the Freeport,Texas,store, and was admittedly a supervisor within the meaning of the Act.'As indicatedabove one of the major defensesof theRespondent herein is thatneither Smallwood,Read,nor any of its supervisory employees had knowledge ofDavis' activities on behalf of the Union prior to her discharge on June1,1963.Consequently, by Munson'sreluctantadmissionto the contrary,itscontention inthis regard is of little, if any, probative value as a defense to the major issue we areconfronted with herein,whichis,of course,the allegation in the complaint thatOpal Davis was discharged because of her activities on behalf of the Union in vio-lation of Section 8(a)(3) and(1) of theAct.Moreover,Munson's admission inthis regard was bolstered by the testimony of other witnesses at the hearing hereinas will be shown in more detail below.Davis in the course of her testimony referred to a meeting she and a Mrs.PrestonMiller,an old friend,had with Munson at a "doughnut shop"in Freeport on Au-gust 12,1963.According to Davis, Mrs. Miller was an old friend and was not em-ployedby anyfirm or individual but was just an ordinary housewife.As indicatedabove, she and Mrs. Miller met with Munson and had lunch with him.There wasnothing unusual about these meetings since she and Munson were old friends andhad worked together for a number of years, and it had been his custom to stop byfrequently at her home and have coffee with her and her husband.During thecourse of their meeting Davis asked Munsonto tell her the real reason she was firedby the Company.At thetime Munson dodged the issue, so to speak,and "didn'tgive her any response right then."'Later on,however, he did under the follow-ing circumstances.According to the credible testimony of Mrs. Miller their con-versation while they were in the doughnut shop was mostly about what was goingon down at the store,except as to the above questionby DavistoMunson regard-ing her discharge on August 12, 1963.Mrs. Miller's account as to what transpiredaftertheyleft the doughnut shop is, in my opinion,of the utmost importance andis best told'in the following excerpt from her testimony in this regard which is fullycredited:Q.Where didthe conversation take place?A. Outsidethe doughnut shop on Avenue B.Q. And tellus whatyou heard.A. I was standing by Opal's car and she and Mr.Munson were standing byhis car,whichwasn'tveryfar apart,and he told her that he told him that heterminated-Q. ThisisMunson talking?A. Yes.That hetold him he terminated her because she talked union talkin the store and was talking about movingbacktoMississippi.She asked him to repeat that and he did.He told her that he told him;that he terminated her because she was talk-ing union talk in the store and was talking about moving back to Mississippi.Q. Do youknow who he meant by "he"?A. He didn't call any names.Q. He didn't say who he meantby "he"?A. No, sir.Mrs. Miller impressed me as an honest and truthful witness.Though subjectedto vigorous cross-examination she did not waver from her original testimony, wascalm and undisturbed throughout her interrogation by counsel for the parties, andnever at any time wavered an iota from her original testimony regarding the inci-dent we are concerned with.In such circumstances,I credit her testimonyin totoand find that Munson made the statements to Davis attributed to him by Mrs.Millerin her testimony.It is to be noted that Mrs. Miller in her testimony was unable to identify the "he"referredto byMunson in his conversation with Davis.Thisis understandable be-cause she was not a party to the conversation and wasmerelytestifyingas to whatshe heard Munson say to Davis.In the circumstances,I direct the attention of allconcerned herein tothe aboveexcerpt from Munson's testimony regarding the same6 SeeInfrafor further reference to this issue.7Quotes from the credible testimony of Mrs. Preston Miller. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDincident thatMrs. Miller referred to in her testimony, where it will be noted thatMunson identified the "he" referred to in Mrs.Miller'stestimony as "Smallwood,"the manager of the Freeport, Texas, store at times material herein.'Though I have found above that Munson made the statements attributed to himby Mrs. Miller, and pointed out to all concerned that Davis had also testified re-garding the same incident,I feel that for reasons other than corroboration of Mrs.Miller's account thereof that the following excerpt from Davis' testimony in thisregard should likewise be inserted herein:Well, as we were drinking coffee and talking, he asked me if I knew our pre-vious manager was coming back and they had been lead to believe that hewould be manager of the store again.I explained to John at that time, "Well, if Mr. Roddy comes back, I wouldlike to know if I can get my job back first." I said, "If I can't get my jobback, then I would like to know the realreasonwhy I was fired." I explainedto him that it just wasn't a good enough reason, I didn't feel like or anybody Iwent to talk to concerning a job didn't feel like it was a good enough reasoneither.Mr. Munson told me, he made the remark, "He said it was because you weretalkinguniontalk with the girls from Neisner's and always talking about goingtoMississippi."Q. He said, Mr. Munson said that it was because you were always talking tothe union girls and-A. And talking about going to Mississippi.TRIAL EXAMINER: Mr. Munson told you that or was that what somebodyelse said?The WITNESS' Mr. Munson told me that. I gathered he meant Mr. Small-wood.He just told me whatwas goingon in the store.Mr. DEAKINS: I object to what this witness gathers, Mr. Trial Examiner.Q. (By Mr. OLSON.) But you are positive that his words were-TRIAL EXAMINER:Iwill sustainthe objection to that conclusion.Q. (By Mr. OLSON.)You are positive that Mr. Munson's words were, andI am quoting-Mr. DEAKINS: Object.He is leading the witness.Ask her tostate it.Mr. OLSON: All right.Q. (By Mr. OLSON.)Tell us again what Mr. Munson said.A. The remarkwas:"He said because you were talking union talk to thegirls from Neisner's and always talking about going to Mississippi."TRIAL EXAMINER: Always talking aboutgoingtoMississippi?The WITNESS: Yes, sir.TRIAL EXAMINER: Had you mentioned Mississippi to Mr. Smallwood?The WITNESS: Yes, sir.TRIAL EXAMINER: And to Mr. Read?The WITNESS: Yes, Sir.TRIAL EXAMINER: You had talked about Mississippi?The WITNESS: I had, because our only son died January 14th and was car-ried back there.That was our home, and so I was just inclined to be de-pressed and I like to talk about itand Iliked to go home.As indicated, the above excerpt was not only for the purposes of corroboration ofMrs. Miller's testimony, but to point out theimpressionthat Davis made upon meby her demeanor during the course of her interrogation by counsel, which as pointedout above was most favorable, but also for the purpose of setting forth the refer-ences she made to her personal problems during the course of her testimony.Afurtherreason for insettingthe above was her testimony that she would like toknow "the realreasonwhy I was fired." It was this phrase in her testimony thatconvinced me that she was telling the truth throughout her interrogation and wasillustrative of her lack of knowledge regarding problems she and others similarlysituated have in their efforts to exercise the rights guaranteed them under the ActIn other words, I am convinced that Davis, herself, was convinced that she wasterminated by the Respondent because of her activities on behalf of the Union,and that her testimony in this regard at the hearing herein was an honest recital ofthe events that led up to the Respondent's decision to "let her go" on June 1,8 See Davis' testimony in this same regard where she too In effect identifies the "he" re-ferred to in her account of the conversation referred to by Mrs Miller0Seesuprafor other commentsIn this regard. THE GREATATLANTICAND PACIFIC TEA CO., INC.1031963; 10 and that the charges filed by the Union on her behalf were made after shewas convinced that the motivating factor for the Respondent's action toward herwas because of her activities on behalf of the Union, and not for the reasons givenher by Smallwood at the time he "terminated her."Though Davis testified at considerable length both on direct and cross-examina-tionabout her activities on behalf of the Union during the period from May 21 toJune 1, 1963, which for the most part concerned her conversations with several ofher coworkers, both Smallwood and Read, as well as other witnesses for the Re-spondent, testified to the effect that they had no knowledge of her activities in thisregard during the period we are concerned with herein.While I have made somereference to their testimony in this regard hereinabove, there yet remains for con-sideration certain incidents that likewise occurred during the time in question, par-ticularly as to what transpired on May 29, 1963, which in my opinion is of theutmost importance for reasons that will be obvious to all concerned.On May 29, 1963, Davis was at her checking station, No. 3, and two friends ofhers who worked at Neisner's cameinto the store and took their purchases to herchecking station.According to her credible testimony, Smallwood at the time waschecking at No. 2 check stand which was about 4 feet away.The two ladies wereMrs. Lindsey and Mrs. Elsie Vaughn. It will be recalled that Mrs. Lindsey waswithMrs.Mathews, the union steward at Neisner's, on May 21, 1963, when theUnion was first discussed with Davis"When they arrived at her station, Mrs.Lindsey asked her what "we had done about the Union." She told her, "Not any-thing yet.I am stillwaitingfor the cards that they promised me they would get."Mrs. Lindsey then asked her if she would pass out the cards "if I got you thecards."She told her, "I sure will," and asked her to bring them in to her.12Shortly after the two ladies from Neisner's left the store Smallwood came toDavis' checking stand.What transpired at the time is best told in the followingexcerpt from her testimony:Q. Did you have a conversation with Mr. Smallwood later?A. Yes, I did.Q. About what time?A. About fifteen or twenty minutes after these two ladies were in there, Mr.Smallwood walked up to meand he asked me that I had decided about atransfer.I explained to him that my husband had gone out to Dow Chemicalthat morningand that he had informed me at lunch he was to go back at 9:30o'clock Fridaymorningand we were in hopes he would go back to work forDow.Q. Is that Dow Chemical?A. Dow Chemical.Q. You say go back to Dow?A. He had been an employee there and they had a lay-off. The MagnesiumDepartment got closed down and he was laid off.Q. He was in a lay-off status at the time?A. No, sir.He workedat an iceplant after the shutdown at Dow untilOctober of 1962.Q. But at this time your husband had hopes of going back to Dow?A. That's correct.Q.What day did they tell him to report?A. On Fridaymorning.Q. Did you say anything about this to Mr. Smallwood?A. I did. I talked to Mr. Smallwood about it, told him my husband hadgone out to Dow that morning, that I lunch with him and he explained to mehe was to go back at 9:30 on Friday, andI said,"We don't know what we aregoingto do yet.We are just not really certain."He said, "I will tell you what, if you are still considering a transfer, we willhave to know three or four weeks in advance."I said,"Three or four weeks9"He said, "Yes, Mr. Read told him he would have to know three or fourweeks."I told him Mr. Carter told me he would try to help me get atransfer if I desired one.Q.Who is Mr. Carter?A. He is in the Dallas office.io Seeinfra.11 Seesuprain this regs I d12Quotes fromDavis' testimonyon cross-examination. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy referring to the transfer,Davis had reference to what she had told Smallwoodon theday he tookover the store on May 20, 1963,whichwas to the effect thatdue to the fact that her husband was unemployed atthat time,itwas possible thatshe might request the Company to transfer het to a store in Mississippi.However,since her husband now had a chance to get a job with DowChemical Companywhere he hadformerly worked,she was undecided regarding whether or not shewanted to "get a transfer to Mississippi."However,she told him at this time "Mr.Smallwood, I will give youa two-week notice beforeI ask fora transfer."Inother words she toldhim that if her husbanddidn't "get on"at Dow and"I decidedI wanted a transfer. . .Iwill give you two weeks notice." It is to be noted atthis pointthatthiswas the first time that Davis had mentioned a "two weeks"notice to Smallwood.We now cometo Friday,May 31,1963,which was a most hectic and eventfulday for Davis and her career with the Respondent.On that date Silas Read, thearea supervisor,came to the store and according to Davis had several lengthy con-versationswithSmallwood.Shortlyafter he entered the store he and Smallwoodwent to the back part of the store. Sometime later Read came to Davis and askedher how she"felt about union labor."She told him,in substance,that she wasfor "union labor one hundred per cent."If it was not for the unions "everybodywould be working for chicken feed and eating with the chickens." 18Davis couldnot recall Read's response to her answer to his question.Shortly thereafter, Readleft her and went back near the meat counter and continued his conversation withSmallwood.Shortlythereafter Davis left her station and went back to the rear of the storeto grind some coffee and to mark cigarettes in accordance with previous instructionsfrom Smallwood.At thistime she saw them talking near the end of the meatcounter and also noticed that Ethel Smith,an employee in the meat department,was wrapping meat behind the counter.Though Davis did not hear any of theconversation between Read and Smallwood,Smith did hear at least a portion of it.As indicated above, Davis, in the course of her testimony regarding what tran-spired onMay 31,1963, referredto Ethel L.Smith,a fellow employee who wasworking in the meat department on the day in question.When Smallwood andRead were engaged in the conversation at the end of the meat counter, Smith was afew feet away wrapping meat.Itwill be recalled that Davis testified that she didnot hear any of the conversation between Smallwood and Read,however she didrefer to a conversation she had with Smith in this regard.In the circumstances,Smith's account of what transpired at the time in question is of importance.In the course of her testimony on direct examination,Smith pointed out thatshe was on temporarydutyin the store and was working for one of the regularemployees in the meat department who was on vacation,Lucie O'Bannion, fromMay 20 to June 1, 1963.Smith was a former employee of the Respondent, buthad left its service in September 1962.Since she had formerly worked in the meatdepartment,the Respondent asked her to come back and work while O'Bannion wason vacation.According to the record,Smith was a member of the Meat CuttersUnion when she was a full-time employee of the Respondent at the Freeport,Texas, store.The gist of her testimony insofar as we are concerned herein is thatshe heard them mention"union"on several occasions,which caused her to "perkup her ears," so to speak,particularlywhen she heard one of the two mention"Mississippi"and a short time later one of them said"get rid of her." I am wellaware that Smith's testimony regarding the above conversation is purely speculativeand of little,ifany, probative value;however,itdoes have some value becauseRead tacitly admitted in the course of his testimony that they had been discussingDavis' future employment with the Respondent and that he had told Smallwood "tolet her go," but not for the purposes that might be inferred from Smith's testimony.Insofar as I am concerned the importance of Smith's testimony is that she testifiedthat the conversation between Read and Smallwood lasted a "long time,"20 or 30minutes, and that the word"union"was mentioned by them on several occasions,which is important when considered in the light of the fact that she also testifiedthatshe"knew there was talk in the store of organizing a union."The latter isimportant because both Read and Smallwood testified thattheyhad never heard ofany unionactivityamong the employees during the time from May 21 to June 1,1963.Thereremains another phase of the case at hand that arose out of Smith's tes-timony regardingthe aboveincident that I also consider of importance,and that isthat she told Davis shortly thereafter what she hadoverheardin their conversation.13Quotes from Davis' testimony. THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.105The gist of the conversation with Opal Davis was to the effect that she heard"them" talking about the Union, "I heard them talking about Mississippi, and thenI heard them say 'get rid of her: " In the final analysis, the most important as-pect of Smith's overall testimonywas that she knew that the employees in the storewere discussing the Union at times material herein.And that she heard both Readand Smallwood use the word "union" in their conversation, and that the words"Mississippi" and "get rid of her" were uttered almost simultaneously, which, whenconsidered in the light of Read's admission that Davis was discussed in the conver-sation we are concerned with, then some light is shed upon the most pestiferousissue that I am faced with herein: the credibility of the witnesses who testified atthe hearing herein."In passing,however, I point out to all concerned herein thatSmith impressed nie as an honest and forthright witness, which is clearly evidencedby reading her testimonyin totoasset forth in the official transcript of the testi-mony that we are concerned with herein.In passing,Idesire to call attention to all concerned herein that one of theprincipalissuesherein was raised by the testimony of Smallwood and Read thatthey had no knowledge that the employees in the store proper, excluding those inthe meat department, were discussing the Union between May 20 and June 1, 1963.When their denial in this regard is considered in the light of the testimony ofSmith,referred to above, the testimony of Munson,the assistant store manager, andthat of Davis in this regard, then I am convinced and find that both Smallwood andRead were well aware of the employees'activities in this regard,aswell as therole of Davis therein,and reject their denials in this regard intoto;and fully creditthe testimony of Davis, Smith, and Mrs. Preston Miller regarding Davis' role inthe organizational efforts among the employees on behalf of the Union in the Free-port, Texas, store between May 21 and June 1, 1963.Insofar as I am concerned,the testimony of Smallwood and Read,regarding theabove issue,is not only unbelievable but inconceivable as well,when considered inthe light of the admitted fact that there were at best only six or seven employees inthe store at the times we are concerned with herein, and the fact that Munson, theassistant store manager,not only admitted that he was well aware of her activities,but that she had discussed the Union with him not only at times material herein,but during working hours and, to "top it off," right on the floor of the store. Inthe circumstances I deem further comment in this regard not only unnecessary butbordering on the frivolous,so to speak,except regarding the Respondent's positionas to the testimony of Munson in this regard "Itwas in the light of all of the foregoing that Opal Davis was terminated by theRespondent on June 1, 1963.We will first consider her testimony regarding whattranspired on this "day in June," which to Davis at least was not the perfect dayvisualized by James Russell Lowell in "The Vision of Sir Launfal.s 16Davis reported for work as usual on Saturday morning, June 1, 1963. Sheworked throughout the day, from 9 a.m. to 6 p.m.According to her testimony,nothing unusual occurred until she went into the office at quitting time to check outher "tray" with Mrs. Smallwood, the head cashier.What happened after her trayhad-been checked is best told in the following pertinent excerpt from her testimony:.After sacking the money up, I turned around and Mr. Smallwood laid thistermination notice upon my tray.I said,"Whaton earth is going on?"And he said, "Well, turn it over and read for yourself."And, after I read it, he asked me would I sign it.And I said, "Yes."And then I told him, "Mr. Smallwood, I didn't tell you that I was quitting.I never have considered really quitting. I said I wanted to transfer, but Ididn't tell you that I wanted to transfer yet."And he said, "Well, you are free to transfer now."14 Smith's testimony regarding the phrase "get rid of her" Is quoted below:Q (By Mr. DEAKINS ) How long was it between the time you heard the word"Mississippi" mentioned and you heard the words "get rid of her"?A Immediately after that.15 See Respondent's brief at pages 24 and 25.16The passage reads:"And what is so rare as a day in June '+Then, if ever, come perfect days ;Then Heaven tries earth if it be in tune,And over it softly her warm ear lays ;" 106DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd he made the remark as I was turning though, that he was fixing to doone of the hardest things he had to do in his life, and he explained to me allnew store managers have problems they meet like that.After I signed thetermination notice, I asked him for a copy of my termination, and he saidthat he didn't have to give me a copy of it.And I said, "Why?"He said well, he just didn't have to.They only had to make one sheet of it.I said, "I always thought if an employee asked for it or desired a copy oftheir termination, they were entitled to it."And then I signed my timecard, went and clocked out, signed my timecardand I had a few groceries and I checked out and left.Iwish to point out that neither Smallwood, Read, nor any representative of man-agement had ever advised Davis of itsdecisionto"terminate"her or even intimatedto her prior to the time that Smallwood handed her the "termination" slip that itwas contemplating such action toward her.'Its position in this regard will be fur-ther discussed below.Suffice it to say at this point that it terminated its oldest andmost experienced employeeon the eveof theshrimp season,and also at a time,according to both Smallwood and Read, when it was most difficult, and nigh untoimpossible, to find experienced and qualified workers in the area to work in itsFreeport store during its busiestseasonof the year.Consequently, the discharge ofOpal Davis at the time it did and in the circumstances described above, has per-turbed me considerably in assaying the Respondent's contentions regarding the com-pelling factors that led to its decision to discharge her on June 1, 1963.As indi-cated above, one of its major contentions in this regard was, in essence, that it wasnecessary to have experienced personnel in the store during the shrimp season, andthat by terminating Davis at the time it did, it could hire and train new employeesduring the period in question, June 1 to 15, 1963, that would enable it to handle theincrease in business it anticipated during the period in question. It further con-tended, in essence,that a persuasive factor in its decision in this regard to"termi-nate" Daviswas thatshe had already told Smallwood,at the time he took over thestore on May 20, 1963, that she intended to go back to Mississippiin 2 weeks.Though Davis' testimony in this regard will be referred to hereinafter, I wish topoint out that she emphatically denied that she made the above statement attributedto her by Smallwood, and that she never used the phrase"two weeks"in her con-versations with him, except on one occasion, and that was on May 29, 1963. In allof the circumstances discussed and described above, and in the light of the recordconsidered as a whole, I am convinced and find that Opal Davis did not notifySmallwood on May 20, 1963, nor at any time material herein, that she was orwould leave its employment in "two weeks," and that the only time she ever usedthe phrase "two weeks" in her conversations with him was May 29, 1963, when shetold him that if she did decide to transfer from the Freeport store she would give.. two weeks' notice before I start work on a transfer or ask them to work on atransfer."In all the circumstances,I find that the Respondent's contention in this regardwas mere pretext,predicated upon not only a "mis-interpretation"of what was saidin the conversation between Smallwood and Davis on May 20, 1963, but likewise incomplete disregard of what she told Smallwood on Wednesday, May 29, 1963, just3 days before she was "terminated" on June 1, 1963.The main contention of the Respondent as to why it discharged Davis on June 1,1963, is that"itdidn't,"so to speak,but merely acquiesced toits interpretation ofher statement to Smallwood on May 20, 1963,which was to the effect that shewould be leaving the store in about 2 weeks and go back home to Mississippi forreasons already referred to at great length hereinabove'sIts principal witnesses insupport of its contention in this regard were Smallwood and Read.The gist oftheir testimony was, as already indicated above, that neither of them had anyknowlodge of her activities on behalf of the Union prior to her termination on June 1,1963, and that her termination was, as indicated above, necessary in order to havea staff of experienced and well-trained personnel on duty in the store during the171 have considered the testimony of both Smallwood and Davis regarding their con-versation on May 29, 1963, and have found that though the "transfer" was referred to bySmallwood, he did not by innuendo or otherwise suggest that she was to be "terminated"and/or discharged in the near future.1s Seesaprafor excerpt from Davis' testimony regarding her conversation with Small-wood on May 20, 1963, wherein she testified that she told Smallwood ". . . she might . . .go back to Mississippi." THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.107shrimp season, which was only 2 weeks away; and, that it was for this reason ithad recalled Rosalee Sublett on May 29, 1963, to replace Davis after her "termina-tion" on June 1, 1963.At this pointit is againto be noted that both Read and Smallwood testified thatthey had no knowledge of Davis' activities on behalf of the Union prior to hertermination on June 1, 1963.To me their denials in this regard are of importance,and quite frankly have played an important role in my ultimate disposition of theissues herein, when considered in the light of the testimony of other witnesses atthe hearing herein, one of whom was Munson.The testimony of Munson, who not only was a supervisory employee at all timesmaterial herein, but by the very nature of his position as assistant store managerwas in daily contact with the employees in the store, is, as already indicated above,of the utmost importance in my ultimate disposal of the issues herein, for reasonswhich should be obvious and understandable to all concerned at this stage of myDecision.His admission that the activities of Davis on behalf of the Union duringthe period in question, May 20 to June 1, 1963, were not only well known to himpersonally, but to Smallwood, the store manager, as well. In the circumstances,and in the light of the denials of Smallwood and Read in this regard, and the recordconsidered as a whole, I find that both Smallwood and Read were not only wellaware of Davis' union activities at all times material herein, but had discussed itbetween themselves on the occasions that Read, the area manager, visited the store,and reject their emphatic denials in this regard.Having so found, I now creditOpal Davis' testimony regarding her conversation with Read on May 31, 1963, inwhich she testified that Read asked her about her attitude toward unionsin general,and that she gave him the answer which has been set forth hereinabove, which wasto the effect that she was favorable toward them and that their efforts over theyears had been beneficial to employees in general, and rejectin totoRead's denialsthereof, and find that he made the remarks attributed to him by Davis in the cir-cumstances set forth and discussed heremabove.B. Conclusionary findings regarding the discharge of Opal DavisAfter long and careful consideration of all aspects of the case at hand, I amconvinced and find that the Respondent "terminated" and/or discharged Opal Davison June 1, 1963, because of her activities "on behalf of the Union or because ofher concerted activities with other employees . . ." during the period from May 21to June 1, 1963, and that its contentions in this regard and the reasons advanced byit in justification thereof at the hearing herein were mere pretext, and that by itsaction engaged in conduct violative of Section 8(a)(3) and (1) of the Act.Though I have pointed out above that the primary factors that were determinativeto the arrival at the above conclusions and findings in regard to the case of OpalDavis, I feel that in justice to all concerned herein I should reiterate them at thispoint.To begin with, the most persuasive factor was the ultimate resolution of thecredibility of the witnesses who testified at the hearing herein. I have particularreference to the testimony of Smallwood and Read regarding their knowledge ofDavis' activities on behalf of the Union during the period from May 20 to June 1,1963.As pointed out and discussed at some length herein, both denied that theywere aware of Davis' activities in this regard.When their testimony is consideredin the light of the testimony of Davis, who impressed me as an honest and forth-right witness,and the admissions of Munson regarding not only his knowledge ofher activities among the employees but his testimony that he had discussed themwith Smallwood prior to her termination on June 1, 1963, caused me to lookaskance not only at their denials as to the above but as regards their testimony inits entirety regarding the issues herein.Itwas in the light of not only the foregoing but the record considered as a wholethat convinced me that the Respondent's position as to Opal Davis was not onlymere pretext,but incomprehensible as well when considered in the light of thephysical facts in the Freeport, Texas, store," and its animus toward the efforts ofitsemployees to exercise their rights under the Act, as was, well illustrated at thehearing in the uncontradicted and undenied testimony of Davis herself as to theinstructions given herby hersuperiors in this regard several months prior to herdischarge on June 1, 1963.19I have reference to the fact that there were only six or seven employees in the storeproper, and the further fact that the record shows that both Smallwood, the store man-ager, and Munson, the assistant store manager, mingled with the employees on the floorat all times material herein. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The alleged independent violations of Section 8(a)(1) of the ActAccording to the record herein, particularly the complaintas amendedat thehearing, the issues raised by the allegations in the complaint regarding independentviolations of Section 8(a)(1) of the Act, are concerned with incidents that oc-curred after Opal Davis was terminated on June 1, 1963, except as to one that con-cerns Davis herself that allegedly occurred on May 31, 1963.The incident in question is set forth in the General Counsel's amendments to thecomplaint at the hearing, and alleged that "on or about May 31, 1963, Area Super-visor Silas C. Read, at Respondent's Freeport, Texas, store interrogated an em-ployee about her sympathies concerning labor organizations," which the Respond-ent denied in its answer, as amended at the hearing.Though the incident has been referred to at some length herein, and I have foundthat Read went to Davis, after he and Smallwood had been conversing for sometimein the back of the store near the meat counter, and asked her in essence how she"felt about union labor";and that she told him in no uncertain language "I am forunion labor one hundred percent. If it wasn't for the union's [sic] everybody wouldbe working for chicken feedand eatingwith the chickens."Read not only deniedthat he had a conversation with Davis at the time in question but that he never atanytime talked to her about the Union.Though my findings in this regard werepart and parcel of my overall findings as to the issue concerning Davis' "termina-tion," in which I credited Davis' testimonyin totoas to what transpired on May 31,1963, and discredited that of both Read and Smallwood, I now, in view of the stateof the pleadings in regard to this particular incident,specifically find that Read madethe remark attributed to him by Davis on May 31, 1963.Having so found in the circumstances discussed above,at this point I further findthat Read's interrogation of Davis regarding her personal"feelings" about unionsand/or labor organizations was in and of itself violative of Section 8(a)(1) of theAct, in that it was uttered at a time when her tenure of employment with the Re-spondent was under consideration,and that she was engaged in concerted activitieson behalf of the Union, which was a matter of common knowledge among her co-workers in the Freeport,Texas, store.Consequently,such interrogation standingalone,when considered in the light of the circumstances described above, constitutedinterference,restraint,and coercion within the meaning of Section 8(a)(1) of theAct, andI so find.The complaint,as amended,also alleges certain other independent violations ofSection 8(a)(1) of the Act, two of which concern Smallwood's interrogation of oneRosalee Sublett,the employee who replaced Opal Davis as a checker,on June 2,1963.The first incident that we are concerned with occurred sometime in July1963 under the following circumstances."According to Sublett, Smallwood came to her sometime in July 1963 and askedher "what the union talk was about and what was going on, and I told him, ofcourse, I just was so shocked, I said, I don't know."He then asked her "whotalked to me about it, and I said I couldn't give him no answer." Smallwood ad-mitted that he had the above conversation with Sublett, and placed the date thereofas the same date that the Board was conducting an election among the employees inthe Respondent's store in Houston, Texas, which the record shows was July 25,1963.He further testified that it was on this date that he first heard about theUnion, or that there had been any activity in this regard in the Freeport, Texas,store, and that this information was given him by two officials of the Company whowere visiting the store on this particular day, Mr. Feen, a vice president, and Mr.Rinehart, superintendent of the Houston, Texas, area, which included the Freeport,Texas, store.His version of what was said in his conversation with Sublett ispractically the same as hers, except as regards her reference to his query as to "whotalked" to her about the Union. In all the circumstances, and upon the record asa whole, I credit Sublett's version thereof and find that Smallwood made the state-ments attributed to him by Sublett in the conversation we are now concerned with.In the circumstances already found above as to Opal Davis, and upon an overallappraisal of Smallwood's inquiry regarding who had talked to her about the Union,I am convinced and find that his interrogation of Sublett constituted interferencewith, restraint, and coercion within the meaning of Section 8(a)(1) of the Act.It is to be noted that I have cited no "authorities"to support my findings as tothe independent 8(a) (1) allegations which are disposed of above.As I see it, theallegations involved the sort of conduct that the Board has been faced with ever20 SeeInfrafor approximate date the conversation occurred THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.109since the Act became effective in August 1935, and it has consistently found it to beviolative of the Act with the approval of the courts. In such circumstances I sawno necessity for citing cases adinfinitumas authority for findings in the already tooburdensome Decision regarding the issues herein.The other incident in which Sublett was a participant concerns another conversa-tionshe had with Smallwood on or about August 10, 1963; the allegation in thecomplaint, as amended at the hearing herein, that we are now concerned with wasas follows:Subparagraph 7(e):On or about August 10, 1963, Store Manager Lawrence Smallwood threat-ened an employee with loss of time off if the Unionwon an election amongRespondent's employees.Sublett's testimony in regard to the incident in question was none too clear to me,primarily because of the issues regarding the "probabilities" of what Smallwood saidand what he might have saidas raisedby counsel for the parties during the courseof her interrogation in this regard.Even so, I am convinced from the interpreta-tion of the record that what transpired and was said at the time was as followsAs I see it, here is -what happened-oh August 10, 1963.According to Sublett shehad talked to Smallwood sometime before about a change in her day off whichwas due her, under "Company Policy," on Monday, September 2, to Saturday,August 31, 1963, so that she and her family would have a 3-day holiday. Thereason for her request was that Monday, September 2, was a holiday, Labor Day,and that by moving her day off back to Saturday, August 31, she would have a3-day holiday without any loss of time with the Company. It was for theforegoing reasons that she again talked to Smallwood in this regard on August 10,1963, and also because she wanted to have the matter determined in advance sothat she and her family could make plans for the 3-day holiday.As indicatedabove it was for this reason that she brought the question up with Smallwood onthe date in question, August 10, 1963.After long and careful consideration of the testimony of both Smallwoodand Sublett regarding the incident we are concerned with, I am convinced andfind that Smallwood told her in the course of their conversation that he would seewhat he could do about her request, and at the time pointed out to her that if thestore was "organized," they, meaning both the Company and Sublett, would be re-quired to process her request through the Union,and sinceother employees wouldbe involved it would require a change in the Company's schedule that would have tobe posted on its bulletin board. In other words since the employees' day offpolicy was a "Company benefit" that was in effect at timesmaterialherein, thenSublett would be required to "process" her request through the Union, and both sheand a company representative, such as Smallwood, would be prohibited from mak-ing any personal arrangements that might possibly be of benefit to her as an indi-vidual, or a "person."Or, putting it another way, the Company's policy in thisregard and Smallwood's role therein would not necessarily be the -sameif the plantwereorganized.After long and careful consideration, I am convinced that Smallwood's remarks toSublett in the circumstances described above were not violative of the Act.Myreasoningin this regard is predicated upon the fact that, in thefinal analysis, hisremarks were not coercive, but merely his opinionregardingthe policy of labororganizationsin processingrequests similar to Sublett's, which was to the effect thatthey consider the employeesas a groupand not as "persons" or "individuals." Inany event, her request was granted by Smallwood and shortly thereafter the partiesherein entered into a consent-election agreement.In such circumstances, and thefact that no one was "injured" so to speak, what useful purpose would be served byfinding the incident we are now concerned with a "technical" violation of the Act,particularly in view of what I have already found above? In all the circumstances,I will recommend the dismissal of the allegation we are concerned with at this stageof my Decision.'There yetremainsfor considerationthe allegationin the complaint,as amended,regarding certain remarks made by Area Supervisor Read to the employees at ameeting inthe store on September 3, 1963, about the possibility that certain bene-fits and workingconditionsthat they then had with the Company might be changed21 SeeTrent Tube Company, Subsidiary of Crucible Steel Company of America,147NLRB 538. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the event the Union was selected as the collective-bargaining representative forthe employees in the store in a Board election which was to be held on September 5,1963.The remarks by Read in the course of his speech to the employees thatthe General Counsel contends were violative of Section 8(a) (1) of the Act, were asfollows:We would have to start from scratch as far as wages, insurance, hours ofwork and other benefits are concerned.Read admitted that he made the remarks we are concerned with in the circum-stancesdescribed above.As I see it, the above statement of Read to the employees was in the final analysisnothing more than a summation of his opinion as to what the employees might ex-pect if they chose the Union as their collective-bargaining representative in theBoard election that was to be held on September 5, 1963. The Board has hadsimilar questions before it on many occasions in the past and has held that a party,such as the Respondent, has a right to ". . . inform employees of the advantagesand disadvantages of unions and of joining them as long as such information isimparted to employees in a noncoercive manner." Since I am convinced thatRead's remarks to the employees were neither coercive nor of such a nature that theemployees who were present at the meeting in question could reasonably construethem as threats of reprisal by their Employer (the Respondent herein) in the eventtheUnion won the election, I am convinced that they were nothing more than"election propaganda," which Read as an officer of the Respondent was privilegedto make in the exercise of his rights to free speech.'In all the circumstances, I am convinced and find that the remarks made by Readto the employees on September 2, 1963, were privileged and not violative of Section8 (a) (1) of the Act. In such circumstances I will recommend below that this par-ticular allegation in the complaint should likewise be dismissed in its entirety.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. In view of its violation of Sec-tion 8(a)(3) of the Act, it would appear that the issuance of a broad order iswarranted.Having found that Respondent discriminatorily discharged Opal Davis, I shallrecommend that it offer to her immediate and full reinstatement to her former or asubstantially equivalent position, without prejudice to her seniority or other rightsand privileges.Itwill be further recommended that Respondent make said Opal Davis whole forany loss of pay suffered by reason of the discrimination against her by payment toher of a sum of money equal to that amount of wages she would have earned, butfor said discrimination, from the date to which she was paid after her discharge tothe date she is offered reinstatement, together with interest thereon, as provided be-low.IsisPlumbing & Heating Co.,138 NLRB 716. The loss of pay shall becomputed in accordance with the formula and method prescribed by the Board inF.W. Woolworth Company,90 NLRB 289. The interest payable shall be com-puted at the rate of 6 percent per annum on the amount due in each instance foreach calendar quarter (under theWoolworthformula) beginning with the end ofthe first calendar quarter and continuing for each succeeding calendar quarter untilpayment of such amount is properly made.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:'-'See Board's decisioninTrent Tube Company, etc.,147 NLRB 538,and cases citedtherein THE GREAT ATLANTIC AND PACIFIC TEA CO., INC.111CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.Respondent discharged Opal Davis, in violation of Section 8(a) (3) and (1) ofthe Act, because of her union activities.4.By interrogating its employees as to their union adherence and threateningthem with economic reprisals because of it, Respondent engaged in conduct consti-tuting interference, restraint, and coercion within the meaning of Section 8(a)( I) ofthe Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the Act, asamended, it is hereby ordered that Respondent, The Great Atlantic and Pacific TeaCo., Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging activities on behalf of, or membership in, the Union, or anyother labor organization, by discharging any of its employees, or in any other man-ner discriminating against any employees or applicants for employment in regard tootheir hire or tenure of employment, or any term or condition thereof, becauseof their union affiliation or activities.(b)Unlawfully interrogating its employees as to their interest in, or activities onbehalf of, the Union, or any other labor organization.(c) In other manner interfering with, restraining, or coercing employees or appli-cants for employment in the exercise of their right of self-organization, to join orassist the Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Opal Davis immediate and full reinstatement to her former or a sub-stantially equivalent position, without prejudice to her seniority or other rights andprivileges.(b)Make said Davis whole for losses suffered as a result of the Respondent'sdiscrimination against her, together with interest thereon at 6 percent per annum,as provided in the section entitled "The Remedy." It shall also preserve and, uponrequest, make available to the Board or its agents, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsrelevant to a determination of the amount of backpay due under the terms of thisRecommended Order.(c) Post at its plant in Freeport, Texas, copies of the attached notice marked"Appendix." 23Copies of said notice, to be furnished by the Regional Director forRegion 23, shall, after being duly signed by Respondent's representative, be postedby it immediately upon receipt thereof, and be maintained by it for at least 60 con-secutive days thereafter, in conspicuous places, including all places where notices toemployees and applicants for employment are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify said Regional Director, in writing, within 20 days from receipt of thisDecision, what steps Respondent has taken to comply herewith."The complaint is dismissed insofar as it relates to certain independent violationsof Section 8(a)(1) of the Act, as alleged in subparagraphs 7(c) and 7(e) in thecomplaint.23 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial- Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"'=4 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a RecommendedOrder of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policiesof the National Labor Re-lationsAct, we herebynotify our employees that:WE WILL NOTdiscouragemembership in, or activity on behalf of,RetailClerks Union Local No. 455, AFL-CIO, or any other labororganization, bydiscriminating against our employees in regardto theirhire or tenure of em-ployment,or anyterm or condition of employment.WE WILL NOT unlawfullyinterrogate our employees with respect to theirinterest in, or activitieson behalfof, saidUnion, or any otherlabor organization.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exerciseof their rightto self-organization,to form labor or-ganizations,to join or assistthe above-namedUnion or any otherlabor organi-zation, to bargaincollectivelythrough representatives of their own choosing, toengage in other concerted activities for the purpose ofcollectivebargaining orother mutual aid or protection,and torefrain from any or allsuchactivities.WE WILL offer Opal Davisreinstatement to her former or a substantiallyequivalent position,without prejudiceto her seniorityor otherrights and privi-leges, and wewill make her whole forany loss ofpay sufferedas a result of ourdiscrimination against her.All ouremployees are free to become or remain members of RetailClerks UnionLocal No. 455, AFL-CIO,or any other labor organization,or to refrain therefromexcept to the extent such right may be affectedby anagreementauthorized by Sec-tion 8(a)(3) of theNational LaborRelationsAct of1947, as amended.THE GREAT ATLANTICAND PACIFICTEA CO., INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify theabove-named employee if presently serving in theArmedForces ofthe UnitedStates ofher rightto full reinstatement upon applica-tion in accordancewiththe Selective ServiceAct and the Universal Military Train-ing andService Actof 1948, as amended,after dischargefrom the Armed Forces.Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced, or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegionalOffice, 6617 Fed-eral Office Building, 515Rusk Avenue,Houston,Texas, TelephoneNo. 8-0611, Ex-tension 4271,if theyhave any question concerning this notice or compliance withitsprovisions.CaldwellMfg. Co.,Inc.andGaryl L.Bartlett.Case No. 17-CA-2353.October 26, 1964DECISION AND ORDEROn July 20, 1964, Trial Examiner Sidney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.He also found that Respondent had not engaged in other un-fairlabor practices alleged in the complaint and recommended dis-149 NLRB No. 20.